Citation Nr: 1228580	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left leg and hip disability. 

2.  Entitlement to service connection for a right leg and hip disability, to include as secondary to a left ankle, leg, and hip disability. 

3.  Entitlement to service connection for a bilateral ankle disability. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to September 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The hearing was scheduled and subsequently held in August 2006.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran also requested a video-conference hearing.  That hearing was scheduled and held in February 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record. Following the hearing, the Veteran submitted additional evidence in support of his claims. That evidence was accompanied by a waiver of RO jurisdiction.

In March 2011, the Board remanded the Veteran's claims for additional development.  Also in March 2011, the Board referred to the RO the issue of entitlement to service connection for a left knee disability, which was previously denied in May 1970.  In an April 2011 rating decision, the RO denied the Veteran's claim based on a finding that new and material evidence had not been submitted to reopen the claim.  Thereafter, in a May 2011 statement, the Veteran expressed disagreement with the April 2011 denial.  As the Veteran has filed a timely notice of disagreement with the April 2011 rating decision denying his claim of entitlement to service connection for a left knee disability, the Board finds that further action is necessary with respect to that claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

In its March 2011 remand instructions, the Board instructed the AOJ to attempt verification of the Veteran's report of reserve service following separation from active service in 1956 until 1969.  The Board instructed that the AOJ contact all appropriate service departments, and/or Federal agencies, to specifically include the Army Human Resource Command in St. Louis, Missouri, to obtain a copy of any and all service personnel records from the Veteran's period of active Army service and any subsequent reserve service to 1969.  On remand, the AOJ contacted the National Personnel Records Center (NPRC) and, in May 2011, received a response that the requested records were fire-related and could not be reconstructed.  However, there is no indication in the record that the AOJ contacted the Army Human Resource Command.  Therefore, further remand is warranted in order to comply with the Board's prior remand directives.

Additionally, the Board notes that further remand is necessary so that the Veteran may submit any service records that he has in his possession to support his claim.  In this regard, in a statement received by VA in July 2012, the Veteran asserts that VA has failed in its duty to obtain relevant records from 1956 to 1969.  Specifically, the Veteran states that, although NPRC has indicated his service records to be fire-related, he, in fact, received a copy of those records on July 20, 2005.  To support his claim, the Veteran attached correspondence from the RO reflecting that, sometime after June 2005, the Veteran was sent a copy of his service treatment records as contained in the claims file.  Parenthetically, the Board observes that service treatment records as currently contained in the claims file consist of medical records from the Veteran's period of active service from October 1954 to September 1956, and it appears that those records were associated with the claims file in December 1969, prior to the fire that occurred at NPRC in July 1973.  It does not appear that the Veteran's personnel records, or medical records from any subsequent period of reserve service, were obtained in December 1969 or at any time prior to the July 1973 fire at NPRC.  Therefore, should any such records exist, they are likely fire-related.  Nevertheless, as the Veteran alleges to have in his possession service records dating from 1956 to 1969, the Board finds that remand is necessary so that the Veteran may submit those service records, and in particular, any service records dating subsequent to his separation from active service in September 1956.  The Veteran also asserts that during his February 1956 hospitalization he was diagnosed as having an ankle fracture in 1956.  Accordingly, clinical records from that period of hospitalization should also be requested.  

The Board is obligated by law to ensure that the RO/AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is required so that further efforts can be made to verify and obtain service records from the Veteran's claimed period of reserve service.

Additionally, the Board finds that additional remand is necessary to obtain outstanding private medical records.  The Veteran has submitted multiple medical statements from private providers in support of his claims, and those statements indicate treatment of the Veteran for a period of years.  In this regard, one doctor indicated over 20 years of treatment of the Veteran.  VA medical records also indicate that the Veteran receives private orthopedic treatment and further suggest that the Veteran had knee surgery sometime prior to December 2008.  However, limited private medical records from those private providers have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his disabilities on appeal, those records should be obtained on remand.  

The Board acknowledges that a request for records was sent to one such provider, and the request was returned to VA as undeliverable.  However, it does not appear that further efforts were made to secure a correct address from the Veteran or to otherwise locate an updated address.  Therefore, on remand, efforts should be made to ensure that updated information for each such provider is obtained from the Veteran.  The Board also notes that, in March 2011, the Veteran was requested to provide additional authorizations for the release of private records and, in response, he submitted an unsigned authorization form on which he wrote that the form had been filled out before and that VA may obtain the information from the "court's records."  The Veteran is advised that there remain outstanding private medical records pertinent to his claims that have not been obtained and associated with the claims file, and that new authorizations for the release of those records must be completed by him and submitted to VA with accurate contact information so that those records may be obtained.  In this regard, the Veteran should be notified that any prior authorizations completed by him have since expired.  

The Veteran is further informed that the United States Court of Appeals for Veterans Claims has stated that a claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (it is the responsibility of veterans to cooperate with VA); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street).

Next, the Board observes that the most recent VA medical record associated with the claims file or Virtual VA is dated in April 2010.  Therefore, on remand, ongoing medical records should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in an April 2011 rating decision, the RO entitlement to service connection for a left knee disability, finding that new and material evidence had not been submitted to reopen the claim.  In a May 2011 statement, the Veteran expressed disagreement with the April 2011 denial.  That communication constituted a timely notice of disagreement. 38 C.F.R. §20.201  (2011).  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a statement of the case which addresses the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.  Inform the Veteran of his appeal rights and that an appeal must be perfected if he desires appellate review of that issue.

2.   Obtain and associate with the claims folder or Virtual VA all medical records from the Southeast Louisiana Veterans Health Care System dated from April 2010 to the present.

3.  Contact the Veteran and request that he identify any records that are not already of record pertaining to treatment for his bilateral hips, ankles, and legs.  Request that the Veteran provide permission for VA to obtain the medical records of any provider identified by the Veteran, including records from Dr. Peterson, Dr. Griffith, Dr. Marchand, and Dr. Savoie. 

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named non federal records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Contact all appropriate service departments, and/or Federal agencies to obtain a copy of any and all service personnel records from the Veteran's period of active Army service from October 1954 to September 1956.  

Request a copy of any and all service treatment and service personnel records from the Veteran's period of Reserve service beginning in 1956, which the Veteran reported continued until 1969.  One of the facilities to be contacted is the Army Human Resource Command in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.c-d. 

Request a complete copy of the clinical records pertaining to the Veteran's February 1956 hospitalization at USAD, Vicenza, Italy.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Contact the Veteran and request that he submit all service treatment records and service personnel records in his possession from his period of active service from October 1954 to September 1956, and all service treatment records and service personnel records in his possession from his claimed period of reserve service from 1956 to 1969.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



